                                                                                                   ----------·---,
                                                                                                               FILED
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT CO                                      T   CLERK US DISTRICT COURT
                                                                            SOUTHERN DISTRICT OF CALIFORNIA
                                          SOUTHERN DISTRICT OF CALIFORNIA ..Ei.._                   DEPUTY :

            UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 v.                                (For Offenses Committed On or After November 1, 1987)

             GONZALO GONZALEZ-BORJA                                    Case Number:         19CR0243-DMS

                                                                    Sandra Hourani FD
                                                                    Defendant's Attorney
USM Number                       86214004

D -
THE DEFENDANT:
lg] pleaded guilty to count(s)         1 of the Information

D was found guilty on count( s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                       Natnre of Offense                                                             Number(s)
8 USC 1326                            ATTEMPTED REENTRY OF REMOVED ALIEN                                               1




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D Count(s)                                                   is          dismissed on the motion of the United States.

      Assessment : $100.00


 D    JVTA Assessment*:
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 lZI No fine                 D Forfeiture pursuant to order filed                                              , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                    May3J 2019
                                                                    Date of!mposition of Sentence



                                                                    HON. Dana M. Sa raw
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                GONZALO GONZALEZ-BORJA                                                   Judgment - Page 2 of 2
CASE NUMBER:              19CR0243-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TWELVE (12) MONTHS AND ONE (1) DAY.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:


        D    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
        D    on or before
        D    as notified by the United States Marshal.
        D     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                     DEPUTY UNITED STATES MARSHAL




                                                                                                        19CR0243-DMS
